Order entered November 19, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00982-CV

                     DONALD O. OZUMBA, M.D., ET AL., Appellants

                                               V.

                                 JANE DOE NO. 6, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-03960-2018

                                           ORDER
       By order dated October 1, 2019, we suspended the deadline for appellants’ brief on the

merits to allow the parties an opportunity to pursue mediation. Appellants have informed the

Court that the parties did not resolve their dispute in mediation. Accordingly, appellants shall

file their brief on the merits by December 9, 2019.


                                                      /s/   KEN MOLBERG
                                                            JUSTICE